Title: To Thomas Jefferson from William Buckner, 22 January 1808
From: Buckner, William
To: Jefferson, Thomas


                  
                     Venerable Sir 
                     
                     Boon County Kentucky January 22. 1808—
                  
                  You may think it a little extraordinary that I Approach you as I am about to do I am induced by our early, and former acquaintance which stamp’d in my nature a kind of intimacy that will expire only with my nature itself—I am induced from a second motive to bring to your notice a Friend of whom (perhaps) you may have no knowledge, the person I Speak of is Elijah Sparks Esqr. Attorney at Law residing in Lawrenceburg, Darbourn. Cty. Indiana Territory. the representation I shall make of him may be relied on—His attatchment to the Constitution, and Laws of the Union are undoubted, his reputation is fair in society, his Law information, both in theory and practice claims considerable Attention, Consequently he is thought to be a person Qualified to fill the Vacancy in the General Court of the Indiana, occasioned by the Death of Judge Davis.—Disputes between parties at and in the Vicinity of Vincennes (I am inform’d) run high, and it is thought an appointment Independent of those parties would be most Suitable, as Mr Sparks livs remote from thence.
                  I am with due respect and Esteem your Excellency’s most Obedient Hunble Servt
                  
                     Wm. Buckner 
                     
                  
               